Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-18-00306-CV

             IN THE INTEREST OF S.R., L.R., and C.J., Children

          From the 224th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2017PA01218
                  Honorable Richard Garcia, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

We ORDER no costs assessed because appellant is indigent.

SIGNED September 26, 2018.


                                         _____________________________
                                         Luz Elena D. Chapa, Justice